 



EXHIBIT 10.10
November 14, 2007
Mr. Dennis L. Klaeser
PrivateBancorp, Inc.
70 West Madison
Suite 200
Chicago, Illinois 60602
Dear Dennis:
     Please find enclosed a term sheet agreement setting forth the terms of your
employment and going forward compensation with PrivateBancorp, Inc.
(“PrivateBancorp”). This term sheet agreement will replace your existing
employment agreement with PrivateBancorp, dated October 1, 2003, upon your
acceptance by signature below. As we discussed, your future compensation
includes a significant equity award.
     The offer to execute this term sheet agreement will remain open for your
acceptance until 5:00 p.m. (C.S.T.) December 14, 2007. Please signify your
acceptance of this offer by signing as indicated below. If you do not sign and
return your acceptance of the term sheet agreement by such date and time, the
special performance share award that was granted on November 1, 2007 will be
forfeited, and you will not receive the enhanced vesting protections with
respect to the options that were granted as of that date. You may return this
offer letter to the following confidential fax 312.683.1493.
     You are an important member of the PrivateBancorp management team, and we
are counting on your continued efforts during this exciting period for our
company. Thank you for your past efforts on behalf of PrivateBancorp, and we
look forward to our continued success together.
Sincerely,
/s/ Ralph B. Mandell
Ralph B. Mandell
Chairman of the Board
Accepted:

             
/s/ Dennis L. Klaeser
  Date:   December 12, 2007    
 
Dennis L. Klaeser
     
 
     

 



--------------------------------------------------------------------------------



 



DENNIS L. KLAESER

     
Position
  Chief Financial Officer of PrivateBancorp, Inc. (the “Holding Company”),
reporting to the Chief Executive Officer of the Holding Company.
 
   
Base Salary
  Current annual base salary, subject to increase, but not decrease from time to
time (other than permitted proportionate reductions applicable to all similarly
situated senior executives of the Holding Company or The PrivateBank and Trust
Company (the “Bank”), unless such reduction occurs during the two-year period
commencing upon the occurrence of a Change of Control), in the sole discretion
of the Bank, and any such increased (or decreased) amount shall mean “Base
Salary” for purposes of this term sheet agreement.
 
   
Annual Bonus
  Current target bonus percentage. The Compensation Committee does not intend to
propose a 2008 annual bonus plan that will limit the bonus payable to the target
amount.
 
   
Special Equity Award
  On November 1, 2007 you received a special equity award of 62,500 stock
options and 25,000 shares of restricted stock under the PrivateBancorp, Inc.
2007 Incentive Compensation Plan. The stock options have a 10-year term. The
award of restricted stock and one-half of the stock options (“performance stock
options”) are subject to performance vesting requirements and continued service
during the performance period generally applicable to such awards, and the other
one-half of the stock options (“time-vesting stock options”) are subject to time
vesting requirements only, all as more particularly described on Attachment A
hereto. If, prior to the date on which your special equity award is fully
vested, your employment is terminated due to your death or Disability (as
defined in the award agreement), your employment is involuntarily terminated by
the Bank without Cause or voluntarily terminated by you for Good Reason, (i) the
unvested portion of the time-vesting stock options will become fully vested and
exercisable and (ii) you will continue to vest through December 31 of the fiscal
year of your termination in the unvested portion of the restricted stock and
performance stock options and such previously unvested performance stock options
will become exercisable if the performance vesting conditions relating to the
award are satisfied on the performance vesting date that next follows your date
of termination; provided, you will be vested in a minimum number of each of
shares of restricted stock and performance stock options as equals the product
of (x) 5%

 



--------------------------------------------------------------------------------



 



     
 
  multiplied by (y) the number of whole or partial years of employment with the
Bank from January 1, 2008 through the date of termination, to the extent you had
not previously become vested in at least such number of shares of restricted
stock and performance stock options, respectively. Upon such termination of
employment, vested time-vesting stock options (including time-vesting stock
options that become vested on the date of termination) and then-vested
performance stock options will be exercisable for 1 year after your date of
termination (but not beyond the last day of the stock option term). Upon such
termination of employment, performance stock options that become vested upon
attainment of the performance objective for the year of termination will be
exercisable for 1 year after the performance vesting date that next follows your
date of termination (but not beyond the last day of the stock option term).
 
   
 
  You will become fully vested in your special equity award upon the occurrence
of a Change of Control.

To the extent that the Bank has or hereafter enters into a broker-assisted (FRB
Reg. T) cashless exercise program for stock option awards to employees of the
Bank, the initial stock option award will be included in such program.
 
   
 
  The restricted shares and stock options will be subject to the terms and
conditions of an equity incentive plan and award agreements to be adopted by the
Board of Directors of the Holding Company; provided, however, that with respect
to the terms and conditions described above, if there is a conflict between this
term sheet agreement and the equity incentive plan and/or an award agreement
thereunder, the document that is more favorable to you will control.

You will be eligible for future equity awards from time to time, in accordance
with the terms of the Holding Company’s incentive plans as then in effect, in
such amount, if any, as is determined in the sole discretion of the Compensation
Committee.
 
   
 
  “Cause,” “Good Reason” and “Change of Control” are defined on Attachment B.

2



--------------------------------------------------------------------------------



 



     
Benefits; Perquisites
  You are eligible to continue your participation in the Bank’s various benefit
programs as are currently in effect, subject to the terms of such programs and
the Bank’s right to amend or terminate such programs. Current benefits include
medical and dental insurance plans, the flexible benefits plan, the
PrivateBancorp, Inc. Savings, Retirement and Employee Stock Ownership Plan, life
insurance, accidental death and dismemberment insurance and long term disability
insurance.
 
   
 
  You will also continue to be furnished with such perquisites which may from
time to time be provided by the Holding Company and the Bank which are suitable
to your position and adequate for the performance of your duties hereunder and
reasonable in the circumstances. Such perquisites include, but are not limited
to, reimbursement for dues at one approved country club and one approved
luncheon club in the Chicago Metropolitan area.
 
   
Vacation
  Standard Bank vacation policy, but not less than 4 weeks per calendar year.
 
   
Severance Benefits
(Termination without Cause
or for Good Reason) (prior to, or more
  Upon an involuntary termination of your employment by the Bank without Cause
or voluntary termination of employment by you for Good Reason, you will receive:
than 2 years after, a Change of Control)
  (i) A pro rata bonus based on your prior year’s bonus (if any) and the number
of days elapsed during the year in which the date of termination occurs (the
“Pro Rata Bonus”);
 
   
 
  (ii) Severance payments equal to 100% of the sum of (A) your Base Salary
(disregarding any reduction of your Base Salary constituting Good Reason), plus
(B) the average of the sum of the bonus amounts earned by you with respect to
the 3 calendar years (or such fewer number of years as you have been employed)
immediately preceding the calendar year in which your date of termination
occurs, payable in substantially equal monthly installments for a period of
12 months in accordance with the Bank’s regular payroll practices;
 
   
 
  (iii) Continuation for 12 months of your right to maintain COBRA continuation
coverage under the applicable Bank plans at premium rates on the same
“cost-sharing” percentage basis as the applicable premiums paid for such
coverage by active Bank employees as of your date of termination; and
 
   
 
  (iv) Base Salary earned but not paid and vacation accrued and unused through
your termination date, any annual bonus that is earned in a fiscal year
preceding the fiscal year of your

3



--------------------------------------------------------------------------------



 



     
 
  termination but not paid as of the termination date, and such other earned but
unpaid amounts under the employee benefit plans in which you participate as of
the termination date that are payable to you in accordance with the terms
thereof, (collectively “Accrued Obligations”).
 
   
 
  Any payments and benefits to you under this Severance Benefits section of this
term sheet agreement shall not be reduced by the amount of any compensation or
benefits earned as a result of your subsequent employment.  
 
  If you are a “specified employee” of the Holding Company and its affiliates
(as defined in Treasury Regulation Section 1.409A-1(i)), then you shall receive
payments during the 6 month period immediately following your date of
termination equal to the lesser of (x) the amount payable under this severance
provision or (y) two (2) times the compensation limit in effect under Code
Section 401(a)(17) for the calendar year in which your date of termination
occurs (with any amounts that otherwise would have been payable under this
severance provision during such 6 month period being paid on the first regular
payroll date following the 6 month anniversary of the date of termination).
 
   
Change of Control Severance
  For the period commencing six months prior to a Change of Control and ending
on the second anniversary of such Change of Control that occurs on or before
that date, upon an involuntary termination of your employment by the Bank
without Cause or voluntary termination of employment by you for Good Reason at
or after a Change of Control, you will receive:
 
   
 
  (i) The Pro Rata Bonus;
 
   
 
  (ii) Severance equal to 200% of the sum of (A) your Base Salary (disregarding
any reduction of your Base Salary constituting Good Reason), plus (B) the
greater of (x) your prior year’s bonus or (y) the average of the sum of the
bonus amounts earned by you with respect to the 3 calendar years (or such fewer
number of years as you have been employed) immediately preceding the calendar
year in which your date of termination occurs, payable in a single lump sum
payment within 30 days after the date of termination, or if your termination of
employment occurs within six months prior to a Change of Control, then within 5
business days after the Change of Control you will receive a single lump sum
payment equal to (p) the amounts due you under this clause (ii) reduced by
(q) the sum of all amounts paid to you under clause (ii) of Severance Benefits
(above in this term sheet agreement), so that no amount of the lump sum payment
under this clause (ii) is duplicative;

4



--------------------------------------------------------------------------------



 



     
 
  (iii) Continuation for 24 months of your right to maintain COBRA continuation
coverage under the applicable Bank plans at premium rates on the same
“cost-sharing” percentage basis as the applicable premiums paid for such
coverage by active Bank employees as of your date of termination;
 
   
 
  (iv) Outplacement for 12 months; and
 
   
 
  (v) The Accrued Obligations.
 
   
 
  Any payments and benefits to you under this Change of Control Severance
section of this term sheet agreement shall not be reduced by the amount of any
compensation or benefits earned as a result of your subsequent employment.
 
   
Code Section 280G
  If any payments or benefits constitute “excess parachute payments” (as defined
in Code Section 280G), you will be fully grossed up if such payments and
benefits exceed 330% of your “base amount” (as defined in Code Section 280G). If
such payments and benefits equal 330% or less of your base amount, payments will
be reduced so that you do not receive any excess parachute payments.
 
   
Full Satisfaction; Release of Claims
  Any termination payments made and benefits provided to you under this term
sheet agreement shall be in lieu of any termination or severance payments or
benefits for which you may be eligible under any of the plans, policies or
programs of the Bank or its affiliates.
 
   
 
  As a condition precedent to the payment of all amounts, benefits and vesting
of your special equity award, other than your Accrued Obligations, pursuant to
your involuntary termination of employment without Cause or your voluntary
termination of employment for Good Reason at any time, you shall execute a
waiver and general release of claims, substantially in the form customarily
obtained by the Bank from its terminating executive employees, which waiver and
general release of claims is not revoked during any applicable seven (7) day
revocation period. For the avoidance of doubt, such waiver and general release
will not adversely affect your ability to enforce the terms of this term sheet
agreement, your indemnification rights under the Bank’s by-laws and this term
sheet agreement, your rights to coverage under the Bank’s directors and officers
liability insurance; your and your covered dependents’ rights to COBRA
continuation coverage, your rights to vested employee benefits, and other rights
that cannot be waived by operation of law.

5



--------------------------------------------------------------------------------



 



     
Restrictive Covenants
(confidentiality,
non-competition,
non-solicitation)
  You will not at any time during or following your employment with the Bank,
directly or indirectly, disclose or use on your behalf or another’s behalf,
publish or communicate, except in the course of your employment and in the
pursuit of the business of the Holding Company and the Bank or any of its
subsidiaries or affiliates, any proprietary information or data of the Holding
Company and the Bank or any of its subsidiaries or affiliates, which is not
generally known to the public or which could not be recreated through public
means and which the Holding Company and the Bank may reasonably regard as
confidential and proprietary. You recognize and acknowledge that all knowledge
and information which you have or may acquire in the course of your employment,
such as, but not limited to, the business, developments, procedures, techniques,
activities or services of the Holding Company or the Bank or the business
affairs and activities of any customer, prospective customer, individual firm or
entity doing business with the Holding Company or the Bank are their sole
valuable property, and shall be held by you in confidence and in trust for their
sole benefit. All records of every nature and description which come into your
possession, whether prepared by you, or otherwise, shall remain the sole
property of the Holding Company or the Bank and upon termination of your
employment for any reason, said records shall be left with the Holding Company
or the Bank as part of its property.
 
   
 
  During the period of your employment with the Bank and for a period of 1 year
after termination of your employment for any reason, you will not (except in
your capacity as an employee of the Bank) directly or indirectly, for your own
account, or as an agent, employee, director, owner, partner, or consultant of
any corporation, firm, partnership, joint venture, syndicate, sole
proprietorship or other entity:
 
   
 
  (i) engage, directly or indirectly, in any business which has a place of
business (whether as a principal, division, subsidiary, affiliate, related
entity, or otherwise) located within the area encompassed within a 50 mile
radius surrounding your office as of your date of termination that provides
banking products, or that provides non-banking products or services of a type
that accounted for more than 10% of the Holding Company’s gross revenues for the
fiscal year immediately preceding your date of termination, that the Holding
Company or the Bank or any of their subsidiaries or affiliates provide as of
your date of termination;
 
   
 
  (ii) solicit or induce, or attempt to solicit or induce any client or customer
of the Holding Company or the Bank or any of their subsidiaries or affiliates
not to do business with the Bank or Holding Company or any of its subsidiaries
or affiliates; or

6



--------------------------------------------------------------------------------



 



     
 
  (iii) solicit or induce, or attempt to solicit or induce, any employee or
agent of the Holding Company or the Bank or any of their subsidiaries or
affiliates to terminate his or her relationship with the Holding Company or the
Bank or any of their subsidiaries or affiliates.
 
   
 
  The foregoing provisions shall not be deemed to prohibit your ownership, not
to exceed 5% of the outstanding shares, of capital stock of any corporation
whose securities are publicly traded on a national or regional securities
exchange or in the over-the-counter market.
 
   
 
  You agree that, as the Holding Company’s and the Bank’s sole remedy for any
breach (or threatened breach) of the non-competition covenant at subparagraph
(i) above, respecting your initial restricted stock and stock option award
above:
 
   
 
  (x) you will immediately forfeit all unexercised stock options (whether then
vested or unvested) then held by you, all shares of stock of the Holding Company
(or any successor) acquired upon the exercise of vested stock options and then
held by you, and all shares of restricted stock (whether vested or unvested,
restricted or unrestricted) then held by you;
 
   
 
  (y) you will immediately repay to the Holding Company a cash sum in the
principal amount equal to all gross proceeds (before-tax) realized by you upon
the sale or other disposition of shares of stock of the Holding Company (other
than shares relating to open market purchases by you) occurring at any time
during the period commencing on the date that is three years before the date of
termination of your employment and ending on the date that the noncompetition
covenant lapses (“Refund Period”) , together with interest accrued thereon, from
the date of such breach or threatened breach, at the prime rate (compounded
calendar monthly) as published from time to time in The Wall Street Journal,
electronic edition (“Interest”); and
 
   
 
  (z) you will repay to the Holding Company a cash sum equal to fair market
value of all shares of stock of the Holding Company (other than shares relating
to open market purchases by you) and all stock options transferred by you as
gifts at any time during the Refund Period, together with Interest, and for
which purpose, “fair market value” per share of stock shall be the closing price
of one share of Holding Company common stock on the date such gift occurs and
per stock option shall be the positive difference, if any, between the fair
market value of a share of stock, above, and the stock option exercise price.

7



--------------------------------------------------------------------------------



 



     
 
  You further agree that a breach (or threatened breach) of the confidentiality
and/or non-solicitation covenants in subparagraphs (ii) and (iii) above will
result in irreparable harm to the business of the Holding Company and the Bank,
a remedy at law in the form of monetary damages for any breach (or threatened
breach) by you of these covenants is inadequate, in addition to any remedy at
law or equity for such breach, the Holding Company and the Bank shall be
entitled to institute and maintain appropriate proceedings in equity, including
a suit for injunction to enforce the specific performance by you of such
obligations and to enjoin you from engaging in any activity in violation
thereof, and the covenants on your part contained above shall be construed as
agreements independent of any other provisions in this term sheet agreement, and
the existence of any claim, setoff or cause of action by you against the Holding
Company or the Bank, whether predicated on this term sheet or otherwise, shall
not constitute a defense or bar to the specific enforcement by the Holding
Company or the Bank of said covenants.
 
   
 
  In the event of a breach or a violation by you of any of the covenants and
provisions above, the running of the non-compete period (but not your
obligations thereunder) shall be tolled during the period of the continuance of
any actual breach or violation.
 
   
 
  You agree that the covenants above are reasonable with respect to their
duration, geographical area and scope. If the final judgment of a court of
competent jurisdiction declares that any term or provision above is invalid or
unenforceable, you agree that the court making the determination of invalidity
or unenforceability shall have the power to reduce the scope, duration or area
of the term or provision, to delete specific words or phrases, or to replace an
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this term sheet agreement shall
be enforceable as so modified after the expiration of the time within which the
judgment may be appealed.
 
   
Indemnification
  You will be indemnified in accordance with the Holding Company’s bylaws. You
will also be covered by the Holding Company’s directors and officers liability
insurance coverage as in effect from time to time.

8



--------------------------------------------------------------------------------



 



     
Fee Reimbursement
  You will be reimbursed for up to $5,000 of the professional fees incurred by
you relating to the negotiation and documentation of your employment
arrangements.
 
   
Code Section 409A
  It is intended that any amounts payable under this term sheet agreement and
the Holding Company’s, the Bank’s and your exercise of authority or discretion
hereunder shall comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
you to the payment of any interest or additional tax imposed under Section 409A
of the Code. To the extent any amount payable under this term sheet agreement
would trigger the additional tax imposed by Code Section 409A, this term sheet
agreement shall be modified to avoid such additional tax.
 
   
Board Approval
  The Holding Company and the Bank represent and warrant to you that they have
taken all corporate action necessary to authorize and to enter into this term
sheet agreement.
 
   
Entire Understanding; Amendment
  This term sheet agreement constitutes the entire understanding between the
Holding Company, the Bank, and you relating to your employment hereunder and
supersedes and cancels all prior written and oral understandings and agreements
with respect to such matters entered into prior to the date of your acceptance
of this term sheet agreement, including, for the avoidance of doubt, your
current employment agreement with the Holding Company dated October 1, 2003, and
except for the terms and provisions of any employee benefit or other
compensation plans (or any agreements or awards thereunder), referred to in this
Agreement or as otherwise expressly contemplated by this Agreement. This term
sheet agreement shall not be amended or modified except by written instrument
executed by the Holding Company or Bank and you.
 
   
Binding Agreement
  This term sheet agreement shall be binding upon and inure to the benefit of
the heirs and representatives of you and the successors and assigns of the
Holding Company and the Bank.
 
   
Governing Law
  Illinois.

9



--------------------------------------------------------------------------------



 



ATTACHMENT A
PRIVATEBANCORP, INC. SPECIAL EQUITY AWARD DESIGN

                                              TIME-VESTING       EQUITY GRANT
FEATURE   PERFORMANCE SHARES   PERFORMANCE STOCK OPTIONS   STOCK OPTIONS  
1.
  Allocation of Total Award  
•     50% of value of the Awards.
 
•     25% of value of the Awards.
 
•     25% of value of the Awards.
 
2.
  Time Vesting  
•   N/A
 
•     N/A
 
•     20% per fiscal year of service, 1/1/2008-12/31/2012.
 
3.
  Performance Vesting  
•      Based on stock price performance objectives: 20% compound annual stock
price growth 2008-2012.
 
•     Based on EPS performance objectives: 20% compound annual EPS growth 2008 -
2012.
 
•     None
         
•     Stock price base is $27.91.
 
•     Earnings base is $1.65.
                 
•     20% of the Award vests per year, based on attainment of stock price
objective for that year. Objective must be met for 20 consecutive trading days
during that fiscal year to vest.
 
•     20% of the Award vests per year, based on
      attainment of EPS objective for that year.
                 
•     Employed on 12/31 of performance year.
 
•     Employed on 12/31 of performance year.
         
 
     
•     If the PIPE (or other investment) does not close by 3/31/08 for at least
$150 million capital gross proceeds, the performance restrictions will lapse as
to 25% of the Performance Shares and such shares shall be time-vested restricted
stock vesting at the rate of 20% per fiscal year of service.
                  4.   “Catch-Up” Performance
Vesting  
•     As of 12/31 each year: To extent not vested, Award will vest for prior
years if later year stock price objective is attained.
 
•     As of 12/31/2012: To extent not vested, Award will vest:
 
•     N/A
   
 
     
 
  Cum. Cmpd.   Vested % of        
 
          Growth   Award        
 
                       
 
     
•     Must be employed on 12/31 of year objective is attained.
        15.0% ($12.80)   50%        
 
                17.5% ($13.75)   75%        
 
                20.0% ($14.74)   100%                      
•   Must be employed on 12/31/2012.
       

10



--------------------------------------------------------------------------------



 



                              EQUITY GRANT FEATURE   PERFORMANCE SHARES  
PERFORMANCE STOCK OPTIONS   TIME-VESTING STOCK OPTIONS   5.   Minimum 25%
Vesting  
•     As of 12/31/2012: To the extent less is vested, 25% of total Award will be
vested (including previously vested shares).
 
•     As of 12/31/2012: To the extent less is vested, 25% of total Award will be
vested (including previously vested options).
 
•     N/A
           
•     Must be employed on 12/31/2012.
 
•     Must be employed on 12/31/2012.
         
6.
  “Good Leaver” Treatment  
•     Continued vesting until 12/31 of termination year based on performance.
 
•       Continued vesting until 12/31 of termination year based on performance.
 
•       Full accelerated vesting.
         
•      Minimum vesting of whole Award of 5% x whole or partial years employed
1/1/08 to 12/31 of termination year.
 
•       Minimum vesting of whole Award of 5% x whole or partial years employed
1/1/08 to 12/31 of termination year.
 
•      1 year to exercise from date of termination.
 
 
         
•       1 year to exercise vested options from 12/31 of termination year.
       

11



--------------------------------------------------------------------------------



 



ATTACHMENT B
DEFINITIONS
     “Cause” shall mean (A) your willful and continued (for a period of not less
than 10 business days after written notice thereof during which you may remedy
such failure if capable of remedy) failure to perform substantially the duties
of your employment (other than as a result of physical or mental incapacity, or
while on vacation or other approved absence) which are within your control (mere
inability to achieve financial or other performance targets or objectives,
alone, shall not constitute such a willful and continued failure); or (B) your
willful engaging in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Holding Company or the Bank; or (C) your
conviction of a felony involving moral turpitude, but specifically excluding any
conviction based entirely on vicarious liability (with “vicarious liability”
meaning liability based on acts of the Holding Company or the Bank for which you
are charged solely as a result of your offices with the Bank and in which you
were not directly involved and did not have prior knowledge of such actions or
intended actions); provided, however, that no act or failure to act, on your
part, shall be considered “willful” unless it is done, or omitted to be done, by
you in bad faith or without reasonable belief that your action or omission was
in the best interests of the Holding Company or the Bank; and provided further
that no act or omission by you shall constitute Cause hereunder unless you have
been given detailed written notice thereof, and you have failed to remedy such
act or omission.
     “Good Reason” shall mean the occurrence, other than in connection with a
discharge, of any of the following without your consent: (A) a reduction in your
Base Salary, target annual bonus opportunity (other than a proportionate
reduction applicable to all executives of the Bank, unless such reduction occurs
during the two-year period commencing on the occurrence of a Change of Control)
and/or the number of shares of restricted stock or number of stock options
granted as your special equity award, or (B) your being required to be based at
an office or location which is more than 50 miles from your then current office,
or (C) your removal as a member of the most senior management council of the
Bank (to the extent such council exists), or (D) the failure of a successor to
assume the obligations of the Bank under this term sheet agreement (to the
extent not otherwise assumed by operation of law); provided, however, the hiring
of any executives in connection with Project Midwest and any effect such
executive hires may have on your employment shall not constitute grounds for
Good Reason. You must provide written notice to the Bank of the existence of
Good Reason no later than 90 days after its initial existence, and the Bank
shall have a period of 30 days following its receipt of such written notice
during which it may remedy in all material respects the Good Reason condition
identified in such written notice.
     “Change of Control” shall be deemed to have occurred upon the happening of
any of the following events:
     (i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), other than (A) a
trustee or other fiduciary holding securities under an employee benefit plan of
PrivateBancorp, Inc. (the “Company”) or any of its subsidiaries, or (B) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 30% or more of
the total voting power of the then outstanding shares of capital

12



--------------------------------------------------------------------------------



 



stock of the Company entitled to vote generally in the election of directors
(the “Voting Stock”), provided, however, that the following shall not constitute
a change in control: (1) such person becomes a beneficial owner of 30% or more
of the Voting Stock as the result of an acquisition of such Voting Stock
directly from the Company, or (2) such person becomes a beneficial owner of 30%
or more of the Voting Stock as a result of the decrease in the number of
outstanding shares of Voting Stock caused by the repurchase of shares by the
Company; provided, further, that in the event a person described in clause
(1) or (2) shall thereafter increase (other than in circumstances described in
clause (1) or (2)) beneficial ownership of stock representing more than 1% of
the Voting Stock, such person shall be deemed to become a beneficial owner of
30% or more of the Voting Stock for purposes of this paragraph (i), provided
such person continues to beneficially own 30% or more of the Voting Stock after
such subsequent increase in beneficial ownership, or
     (ii) Individuals who, as of November 1, 2007, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director, whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then comprising the Incumbent Board
shall be considered as through such individual were a member of the Incumbent
Board, but excluding for this purpose, any individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of the Company (as such terms are used
in Rule 14a-11 promulgated under the Exchange Act); or
     (iii) Consummation of a reorganization, merger or consolidation or the sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless (1) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Voting Stock immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the total voting power represented
by the voting securities entitled to vote generally in the election of directors
of the corporation resulting from the Business Combination (including, without
limitation, a corporation which as a result of the Business Combination owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to the Business Combination of the Voting Stock of
the Company, and (2) at least a majority of the members of the board of
directors of the corporation resulting from the Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or action of the Incumbent Board, providing for such Business
Combination; or
     (iv) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company; or
     (v) (I) a sale or other transfer of the voting securities of the Bank,
whether by stock, merger, joint venture, consolidation or otherwise, such that
following said transaction the Company does not directly, or indirectly through
majority owned subsidiaries, retain more than 50% of the total voting power of
the Bank represented by the voting securities of the Bank entitled to vote
generally in the election of the Bank’s directors; or (II) a sale of all or
substantially all of the assets of the Bank other than to the Company or any
subsidiary of the Company.

13